Exhibit 10.6 Amended and Restated Employment Agreement between Flushing Savings
Bank, FSB and Maria A. Grasso

FLUSHING SAVINGS BANK, FSB
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

                    AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”)
entered into as of December 5, 2008, by and between Flushing Savings Bank, FSB,
a savings bank organized and existing under Federal law and having its executive
offices at 1979 Marcus Avenue, Suite E140, Lake Success, New York 11042 (the
“Bank”), and Maria A. Grasso, residing at (address) (“Officer”).

WITNESSETH:

                    WHEREAS, the Bank and the Officer are parties to an
Employment Agreement dated as of May 1, 2006 (the “Original Employment
Agreement”); and

                    WHEREAS, the Bank considers the availability of the
Officer’s services to be important to the successful management and conduct of
the Bank’s business and desires to secure for itself the availability of her
services; and

                    WHEREAS, for purposes of securing for the Bank the Officer’s
services, the Board of Directors of the Bank (“Board”) has authorized the proper
officers of the Bank to enter into an employment agreement with the Officer on
the terms and conditions set forth herein; and

                    WHEREAS, the Officer is willing to make her services
available to the Bank on the terms and conditions set forth herein;

                    NOW, THEREFORE, in consideration of the premises and the
mutual covenants and obligations hereinafter set forth, the Bank and the Officer
hereby agree as follows:

          Section 1.           Employment.

                    The Bank hereby agrees to employ the Officer, and the
Officer hereby agrees to accept such employment, during the period and upon the
terms and conditions set forth in this Agreement.

          Section 2.           Employment Period.

                    (a)             Except as otherwise provided in this
Agreement to the contrary, the terms and conditions of this Agreement shall be
and remain in effect during the period of employment (“Employment Period”)
established under this section 2. The Employment Period under this Amended and
Restated Employment Agreement shall be for a term commencing on the date hereof
and ending on November 21, 2010, plus such extensions as are provided pursuant
to section 2(b) of this Agreement.

--------------------------------------------------------------------------------




2

                      (b)           On or as of July 1, 2009, and on or as of
each July 1 thereafter, the Employment Period shall be extended for one
additional year if and only if the Board shall have authorized the extension of
the Employment Period prior to July 1 of such year and the Officer shall not
have notified the Bank prior to July 1 of such year that the Employment Period
shall not be so extended. If the Board shall not have authorized the extension
of the Employment Period prior to July 1 of any such year, or if the Officer
shall have given notice of nonextension to the Bank prior to July 1 of such
year, then the Employment Period shall not be extended pursuant to this section
2(b) at any time thereafter and shall end on the last day of its term as then in
effect.

                      (c)           Upon the termination of the Officer’s
employment with the Bank, the extensions provided pursuant to section 2(b) shall
cease (if such extensions have not previously ceased).

                      (d)           Notwithstanding anything herein to the
contrary, the Employment Period shall end and the Officer’s employment with the
Bank shall terminate on the date on which the Officer’s employment with Flushing
Financial Corporation terminates.

          Section 3.           Title and Duties.

                    On the date on which the Employment Period commences, the
Officer shall hold the position of Executive Vice President/Chief Operating
Officer of the Bank. During the Employment Period, the Officer shall: (a) devote
her full business time and attention (other than during weekends, holidays,
vacation periods and periods of illness or approved leaves of absence) to the
business and affairs of the Bank and use her best efforts to advance the Bank’s
interests, including reasonable periods of service as an officer and/or board
member of trade associations, their related entities and charitable
organizations; and (b) perform such reasonable additional duties as may be
assigned to him by or under the authority of the Board. The Officer shall have
such authority as is necessary or appropriate to carry out her duties under this
Agreement.

          Section 4.            Compensation.

                      In consideration for services rendered by the Officer
under this Agreement:

                      (a)           The Bank shall pay to the Officer a salary
at an annual rate equal to the greater of (i) $305,000 or (ii) such higher
annual rate as may be prescribed by or under the authority of the Board (the
“Current Salary”). The Officer will undergo an annual salary and performance
review on or about June 30 of each year commencing in 2009. The Current Salary
payable under this section 4 shall be paid in approximately equal installments
in accordance with the Bank’s customary payroll practices.

                      (b)          The Officer shall be eligible to participate
in any bonus plan maintained by the Bank for its officers and employees.

          Section 5.           Employee Benefits and Other Compensation.

                      (a)           Except as otherwise provided in this
Agreement, the Officer shall, during the Employment Period, be treated as an
employee of the Bank and be entitled to participate in

--------------------------------------------------------------------------------




3

and receive benefits under the Bank’s employee benefit plans and programs, as
well as such other compensation plans or programs (whether or not employee
benefit plans or programs), as the Bank may maintain from time to time, in
accordance with the terms and conditions of such employee benefit plans and
programs and compensation plans and programs and with the Bank’s customary
practices.

                      (b)           The Bank shall provide the Officer with a
suitable automobile for use in the performance of the Officer’s duties hereunder
and shall reimburse the Officer for all expenses incurred in connection
therewith in accordance with Bank policies (but in no event later than the last
day of the calendar year next following the calendar year in which the expenses
were incurred).

                      (c)           The Officer shall be entitled, without loss
of pay, to vacation time in accordance with the policies periodically
established by the Board for senior management officials of the Bank, which
shall in no event be less than four weeks in each calendar year. Except as
provided in section 7(b), the Officer shall not be entitled to receive any
additional compensation from the Bank on account of her failure to take a
vacation, nor shall she be entitled to accumulate unused vacation from one
calendar year to the next except to the extent authorized by the Board for
senior management officials of the Bank.

          Section 6.           Working Facilities and Expenses.

                      The Officer’s principal place of employment shall be at
the offices of the Bank in Nassau County or Queens County, New York or at such
other location upon which the Bank and the Officer may mutually agree. The Bank
shall provide the Officer, at her principal place of employment, with a private
office, stenographic services and other support services and facilities
consistent with her position with the Bank and necessary or appropriate in
connection with the performance of her duties under this Agreement. The Bank
shall reimburse the Officer for her ordinary and necessary business expenses,
including, without limitation, travel and entertainment expenses, incurred in
connection with the performance of her duties under this Agreement, upon
presentation to the Bank of an itemized account of such expenses in such form as
the Bank may reasonably require. Such reimbursements shall be made in accordance
with Bank policies (but in no event later than the last day of the calendar year
next following the calendar year in which the expenses were incurred).

          Section 7.           Termination with Bank Liability.

                      (a)           In the event that the Officer’s employment
with the Bank shall terminate during the Employment Period on account of:

                            (i)          the Officer’s voluntary resignation
from employment with the Bank within one year following an event that
constitutes “Good Reason,” which is defined as:

                               (A)           the failure of the Bank to elect or
to reelect the Officer to serve as its Executive Vice President/Chief Operating
Officer, or such other position as the Officer consents to hold;

--------------------------------------------------------------------------------




4

                               (B)          the failure of the Bank to cure a
material adverse change made by the Bank in the Officer’s functions, duties, or
responsibilities in her position with the Bank within sixty days following
written notice thereof from the Officer;

                               (C)          the failure of the Bank to maintain
the Officer’s principal place of employment at its offices in Nassau County or
Queens County, New York or at such other location upon which the Bank and the
Officer may mutually agree;

                               (D)          the failure of the Board to extend
the Employment Period within the times provided in section 2(b); provided,
however, that such failure shall not constitute Good Reason until the earlier of
30 days after any determination by the Board that the Employment Period shall
not be so extended or August 1 of such year;

                               (E)          the failure of the Bank to cure a
material breach of this Agreement by the Bank within sixty days following
written notice thereof from the Officer; or

                               (F)          after a Change of Control (as
defined in Section 10), the failure of any successor company to the Bank to
assume this Agreement.

                              (ii)         the discharge of the Officer by the
Bank for any reason other than (A) for “Cause” as defined in section 8(b) or (B)
the Officer’s death or “Disability” as defined in section 9(a); or

                              (iii)        the Officer’s voluntary resignation
from employment with the Bank for any reason within the sixty day period
commencing six months following a Change of Control as defined in section 10;

then the Bank shall provide the benefits and pay to the Officer as liquidated
damages the amounts provided for under section 7(b).

                    (b)              Upon the termination of the Officer’s
employment with the Bank under circumstances described in section 7(a), the Bank
shall pay and provide to the Officer:

                              (i)          her earned but unpaid Current Salary
as of the date of termination, plus an amount representing any accrued but
unpaid vacation time and floating holidays, which amounts shall be paid within
thirty days of termination; and her earned but unpaid bonus for the year prior
to the year of termination, which shall be paid at the same time as bonuses for
such year are paid to active employees;

                              (ii)         (A) if the Officer’s termination of
employment occurs after a Change of Control, a pro rata portion of her bonus for
the year of termination, determined by multiplying the amount of the bonus
earned by the Officer for the preceding calendar year by the number of full
months of employment during the year of termination, and dividing by 12, which
amount shall be paid within thirty days of termination; or (B) if the

--------------------------------------------------------------------------------




5

Officer’s termination of employment occurs prior to a Change of Control, a pro
rata portion of her bonus for the year of termination, determined by multiplying
the amount of the bonus which would have been earned by the Officer for the year
of termination if she had remained in employment through the end of the year
(but only to the extent of achievement of the applicable performance standards
for such year) by the number of full months of employment during the year of
termination, and dividing by 12, which amount shall be paid at the same time as
bonuses for such year are paid to active employees;

                             (iii)        the benefits, if any, to which she is
entitled as a former employee under the Bank’s employee benefit plans and
programs and compensation plans and programs, which shall be paid in accordance
with the terms of such plans and programs;

                             (iv)        continued health and welfare benefits
(including group life, disability, medical and dental benefits), in addition to
that provided pursuant to section 7(b)(iii), to the extent necessary to provide
coverage for the Officer for the Severance Period (as defined in section 7(c)).
Such benefits shall be provided through the purchase of insurance, and shall be
equivalent to the health and welfare benefits (including cost-sharing
percentages) provided to active employees of the Bank (or any successor thereof)
as from time to time in effect during the Severance Period. Where the amount of
such benefits is based on salary, they shall be provided to the Officer based on
the highest annual rate of Current Salary achieved by the Officer during the
Employment Period. If the Officer had dependent coverage in effect at the time
of her termination of employment, she shall have the right to elect to continue
such dependent coverage for the Severance Period. The benefits to be provided
under this paragraph (iv) shall cease to the extent that substantially
equivalent benefits are provided to the Officer (and/or her dependents) by a
subsequent employer of the Officer;

                              (v)          if the Officer is age 55 or older at
the end of the Severance Period, she shall be entitled to elect coverage for
herself and her dependents under the Bank’s retiree medical and retiree life
insurance programs. Such coverage, if elected, shall commence upon the
expiration of the Severance Period, without regard to whether the Officer
commences her pension benefit at such time, and shall continue for the life of
each of the Officer and her spouse and for so long as any of her other covered
dependents, remain eligible. The coverage and cost-sharing percentage of the
Officer and her dependents under such programs shall be those in effect under
such programs on the date of the Officer’s termination of employment with the
Bank, and shall not be adversely modified without the Officer’s written consent;
and

                              (vi)          within thirty days following her
termination of employment with the Bank, a cash lump sum payment in an amount
equal to the Current Salary and bonus that the Officer would have earned
pursuant to sections 4(a) and 4(b), respectively, if she had continued working
for the Bank for the Severance Period (basing such bonus on the highest bonus,
if any, paid to the Officer by the Bank under section 4(b) within the three-year
period prior to the date of termination.

--------------------------------------------------------------------------------




6

The lump sum payable pursuant to clause (vi) of this section 7(b) is to be paid
in lieu of all other payments of Current Salary and bonus provided for under
this Agreement relating to the period following any such termination and shall
be payable without proof of damages and without regard to the Officer’s efforts,
if any, to mitigate damages. The Bank and the Officer hereby stipulate that the
damages which may be incurred by the Officer following any such termination of
employment are not capable of accurate measurement as of the date first above
written and that the payments and benefits provided under this section 7(b) are
reasonable under the circumstances as a combination of liquidated damages and
severance benefits. The Officer shall not be entitled to any payment under this
Agreement to make up for benefits that would have been earned under the Bank’s
Retirement Plan, 401(k) Savings Plan, and Supplemental Savings Incentive Plan
(SSIP), and the Flushing Financial Corporation (“Holding Company”) 2005 Omnibus
Incentive Plan had she continued working for the Bank for the Severance Period.

                       (c)           For purposes of section 7, the Severance
Period means a period of 24 months.

           Section 8.           Termination for Cause or Voluntary
Resignation Without Good Reason.


                       (a)           In the event that the Officer’s employment
with the Bank shall terminate during the Employment Period on account of:

                                       (i)           the discharge of the
Officer by the Bank for Cause; or

                                       (ii)          the Officer’s voluntary
resignation from employment with the Bank for reasons other than those
constituting a Good Reason;

then the Bank shall have no further obligations under this Agreement, other than
(A) the payment to the Officer of her earned but unpaid Current Salary as of the
date of the termination of her employment, which amounts shall be paid within
thirty days of termination; and (B) the provision of such other benefits, if
any, to which she is entitled as a former employee under the Bank’s employee
benefit plans and programs and compensation plans and programs, which shall be
paid in accordance with the terms of such plans and programs.

                      (b)           For purposes of this Agreement, the term
“Cause” means the Officer’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.

           Section 9.            Disability or Death.

                      (a)           The Officer’s employment with the Bank may
be terminated for “Disability” if the Officer shall become disabled or
incapacitated during the Employment Period to the extent that she has been
unable to perform the essential functions of her employment for 270 consecutive
days, subject to the Officer’s right to receive from the Bank following her
termination due to Disability the following percentages of her Current Salary
under section 4 of this

--------------------------------------------------------------------------------




7

Agreement: 100% for the first six months, 75% for the next six months and 60%
thereafter for the remaining term of the Employment Period (less in each case
any benefits which may be payable to the Officer under the provisions of
disability insurance coverage in effect for Bank employees), which shall be paid
in accordance with the Bank’s customary payroll practices. In addition, the
Officer shall receive a cash lump sum equal to her earned but unpaid bonus for
the year prior to the year of termination, which shall be paid at the same time
as bonuses for such year are paid to active employees.

                       (b)              In the event that the Officer’s
employment with the Bank shall terminate during the Employment Period on account
of death, the Bank shall promptly (but in any event within ninety days of the
date of death) pay the Officer’s designated beneficiaries or, failing any
designation, her estate a cash lump sum payment equal to her earned but unpaid
Current Salary. In addition, the Bank shall pay the Officer’s designated
beneficiaries or, failing any designation, her estate her earned but unpaid
bonus for the year prior to the year of termination, which shall be paid at the
same time as bonuses for such year are paid to active employees.

                       (c)              In the event of the Officer’s
termination of employment on account of death or Disability prior to a Change of
Control, the Compensation Committee of the Bank may, in its sole discretion,
award the Officer a bonus for the year of termination, in an amount determined
by such Committee either at the time of termination of employment or at the time
bonuses to active employees are awarded, in which case the Bank shall pay such
bonus to the Officer or, in the event of death, her designated beneficiaries or
estate, as the case may be, promptly (but in any event within thirty days) after
it is awarded. In the event of the Officer’s termination of employment on
account of death or Disability after a Change of Control, the Bank shall
promptly (but in any event within thirty days after termination) pay the Officer
or, in the event of death, her designated beneficiaries or estate, as the case
may be, a pro rata portion of her bonus for the year of termination, determined
by multiplying the amount of the bonus earned by the Officer for the preceding
calendar year by the number of full months of employment during the year of
termination, and dividing by 12.

           Section 10.              Change of Control.

                        For purposes of this Agreement, the term “Change of
Control” means:

                       (a)              the acquisition of all or substantially
all of the assets of the Bank or Flushing Financial Corporation (“Holding
Company”) by any person or entity, or by any persons or entities acting in
concert;

                       (b)              the occurrence of any event if,
immediately following such event, a majority of the members of the Board of
Directors of the Bank or the Holding Company or of any successor corporation
shall consist of persons other than Current Members (for these purposes, a
“Current Member” shall mean any member of the Board of Directors of the Bank or
the Holding Company as of July 18, 2000 and any successor of a Current Member
whose nomination or election has been approved by a majority of the Current
Members then on the Board of Directors);

--------------------------------------------------------------------------------




8

                       (c)              the acquisition of beneficial ownership,
directly or indirectly (as provided in Rule 13d-3 of the Securities Exchange Act
of 1934 (the “Act”), or any successor rule), of 25% or more of the total
combined voting power of all classes of stock of the Bank or the Holding Company
by any person or group deemed a person under Section 13(d)(3) of the Act; or

                       (d)              approval by the stockholders of the Bank
or the Holding Company of an agreement providing for the merger or consolidation
of the Bank or the Holding Company with another corporation where the
stockholders of the Bank or the Holding Company, immediately prior to the merger
or consolidation, would not beneficially own, directly or indirectly,
immediately after the merger or consolidation, shares entitling such
stockholders to 50% or more of the total combined voting power of all classes of
stock of the surviving corporation.

           Section 11.             No Effect on Employee Benefit
Plans or Compensation Programs.


                         Except as expressly provided in this Agreement, the
termination of the Officer’s employment during the term of this Agreement or
thereafter, whether by the Bank or by the Officer, shall have no effect on the
rights and obligations of the parties hereto under the Bank’s employee benefit
plans or programs or compensation plans or programs (whether or not employee
benefit plans or programs) that the Bank may maintain from time to time.

           Section 12.             Successors and Assigns.

                         This Agreement will inure to the benefit of and be
binding upon the Officer, her legal representatives and estate or intestate
distributees, and the Bank and its successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Bank may be sold or otherwise transferred.

           Section 13.             Notices.

                         Any communication to a party required or permitted
under this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the other
party:

 

 

 

 

If to the Officer:

 

 

 

 

 

Maria A. Grasso

 

 

(address)

 

 

 

 

If to the Bank:

 

 

 

 

 

Flushing Savings Bank, FSB

 

 

1979 Marcus Avenue, Suite E140


--------------------------------------------------------------------------------




9

 

 

 

 

 

Lake Success, New York 11042

 

 

Attention: Secretary of the Bank

           Section 14.             Severability.

                         A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.

           Section 15.             Waiver.

                         Failure to insist upon strict compliance with any of
the terms, covenants or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition. A waiver of any provision of this Agreement must
be made in writing, designated as a waiver, and signed by the party against whom
its enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

           Section 16.            Counterparts.

                         This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

           Section 17.            Governing Law.

                         This Agreement shall be governed by and construed and
enforced in accordance with (i) the laws of the State of New York, without
reference to conflicts of law principles, and (ii) Federal law, to the extent
such law preempts New York law.

           Section 18.            Headings.

                         The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
section. Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.

           Section 19.            Entire Agreement; Modifications.

                         This instrument contains the entire agreement of the
parties relating to the subject matter hereof and supersedes in its entirety any
and all prior agreements, understandings or representations relating to the
subject matter hereof, including the Employment Agreement dated as of May 1,
2006 by and between the Bank and the Officer. No modifications of this Agreement
shall be valid unless made in writing and signed by the parties hereto.

           Section 20.            Funding.

                         The Bank may elect in its sole discretion to fund all
or part of its obligations to the Officer under this Agreement; provided,
however, that should it elect to do so, all assets acquired

--------------------------------------------------------------------------------




10

by the Bank to fund its obligations shall be part of the general assets of the
Bank and shall be subject to all claims of the Bank’s creditors.

              Section 21.              Regulatory Action.

                           (a)               Notwithstanding any other provision
of this Agreement to the contrary, this Section 21 shall apply at all times
during the Employment Period.

                           (b)              If the Officer is suspended and/or
temporarily prohibited from participating in the conduct of the affairs of the
Bank by a notice served under 12 U.S.C. 1818(e)(3) and (g)(1), the Bank’s
obligations to the Officer under this Agreement shall be suspended as of the
date of such service unless such service is stayed by appropriate proceedings.
If the charges in such notice are dismissed, the Bank shall (i) pay the Officer
all of the compensation withheld while the Bank’s obligations under this
Agreement were so suspended, and (ii) reinstate in whole any of its obligations
to the Officer which were suspended.

                           (c)              If the Officer is removed and/or
permanently prohibited from participating in the conduct of the Bank’s affairs
by an order issued under 12 U.S.C. 1818(e)(4) or (g)(1), all obligations of the
Bank to the Officer under this Agreement shall terminate as of the effective
date of the order, other than vested rights of the parties accrued as of such
effective date, which shall not be affected.

                           (d)              If the Bank is in default (as
defined in section 3(x)(1) of the Federal Deposit Insurance Act), all
obligations of the Bank under this Agreement shall terminate as of the date of
such default, but this Section 21(d) shall not affect any vested rights of the
Officer accrued as of such date of default.

                           (e)              All obligations of the Bank under
this Agreement shall be terminated, except to the extent it is determined that
continuation of the Agreement is necessary to the continued operation of the
Bank, (i) by the Regional Director of the Office of Thrift Supervision or his or
her designee (“Director”) at the time the Federal Deposit Insurance Corporation
or Resolution Trust Corporation enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in Section 13(c) of
the Federal Deposit Insurance Act; or (ii) by the Director at the time the
Director approves a supervisory merger to resolve problems related to operation
of the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition; provided, however, that this Section 21(e) shall not affect
any vested rights of the Officer accrued as of such date of termination.

                           (f)              Any payments made to the Officer
pursuant to this Agreement or otherwise are subject to and conditioned upon
their compliance with 12 U.S.C. § 1828(k) and any regulations promulgated
thereunder.

                            Section 22.           Compliance with Code Section
409A.

                           (a)              Notwithstanding the provisions of
sections 7, 8 and 9, if the Officer is a specified employee within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), as determined by the Board in accordance with the election made by

--------------------------------------------------------------------------------




11

the Bank for determining specified employees, any amounts payable under sections
7, 8 or 9 (and any other payments to which the Officer may be entitled) which
constitute “deferred compensation” within the meaning of Section 409A and which
are otherwise scheduled to be paid during the first six months following the
Officer’s termination of employment (other than any payments that are permitted
under Section 409A to be paid within six months following termination of
employment of a specified employee) shall be suspended until the six-month
anniversary of the Officer’s termination of employment (or the Officer’s death
if sooner), at which time all payments that were suspended shall be paid to the
Officer (or her estate) in a lump sum, together with interest on each suspended
payment at the prime rate (as reported in the Wall Street Journal) from the date
of suspension to the date of payment.

                         (b)            Payment or reimbursement of each of the
business expense payments or other reimbursements called for by this Agreement
with respect to any calendar year shall not affect the amount eligible for
payment or reimbursement in any other calendar year, and such payments and
reimbursements may not be exchanged for cash or another benefit.

                         (c)              A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Code Section 409A).

                         (d)              For purposes of Section 409A, each
payment under sections 7, 8 or 9 (and each other severance plan payment) will be
treated as a separate payment.

                         (e)              It is intended that this Agreement
comply with the provisions of Section 409A and the regulations and guidance of
general applicability issued thereunder so as to not subject the Officer to the
payment of additional interest and taxes under Section 409A, and in furtherance
of this intent, this Agreement shall be interpreted, operated and administered
in a manner consistent with these intentions.

Signature Page Follows

--------------------------------------------------------------------------------




12

                    IN WITNESS WHEREOF, the parties have signed this Agreement
as of the day and year first above written.

 

 

 

FLUSHING SAVINGS BANK, FSB

 

 

 

By: /s/ John R. Buran

--------------------------------------------------------------------------------

 

Name: John R. Buran

 

Title: President & C.E.O.

 

 

/s/ Maria A. Grasso

--------------------------------------------------------------------------------

 

Maria A. Grasso


--------------------------------------------------------------------------------